Citation Nr: 0007001	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-06 647 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to reimbursement for payment or reimbursement for 
the cost of unauthorized medical services associated with the 
veteran's hospitalization at Sewickley Valley Hospital in 
Sewickley, Pennsylvania, for the period of June 2 through 
June 5, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.M., friend of veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to March 1946, 
from June 1946 to May 1949, and from July 1949 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 determination by the Medical 
Administrative Service (MAS) of the Pittsburgh, Pennsylvania 
Department of Veterans Affairs Medical Center (VAMC).  The 
veteran, a friend, and the veteran's representative appeared 
at a hearing before a three member board at the Pittsburgh 
VAMC in June 1998.


FINDINGS OF FACT

1.  The veteran is service-connected for history of herniated 
disc of the lumbar spine assigned a 20 percent disability 
evaluation, arthritis of the cervical spine with history of 
herniated disc assigned a 10 percent disability evaluation, 
simple fracture of the ribs assigned a noncompensable 
evaluation, and spontaneous pneumothorax assigned a 
noncompensable evaluation.

2.  From June 2, 1996 through June 5, 1996, the veteran 
received private medical treatment for acute anterior wall 
myocardial infarction, post infarction angina, post bypass 
surgery, hypertension, left ventricular systolic dysfunction, 
and coronary artery disease.  

3.  Payment or reimbursement of the costs of medical services 
rendered by Sewickley Valley Hospital from June 2 through 
June 5, 1996 was not authorized by the VA and was disapproved 
by the VA in October 1997.

4.  At the time of the veteran's hospitalization and 
treatment, he was not rated permanently and totally disabled 
due to service-connected disability, or participating in a 
course of vocational rehabilitation under the auspices of the 
VA. 


CONCLUSION OF LAW

Payment or reimbursement is not warranted for the cost of 
unauthorized medical services provided to the veteran from 
June 2 through June 5, 1996, as an inpatient at Sewickley 
Valley Hospital in Sewickley, Pennsylvania.  38 U.S.C.A. 
§§ 1703, 1710, 1728 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 17.52, 17.120 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks VA payment of the expenses incurred in 
connection with a period of private hospitalization at 
Sewickley Valley Hospital from June 2 through June 5, 1996.  

Reimbursement for expenses not previously authorized permit 
reimbursement only under the following circumstances:  (a) 
treatment was for  (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who is 
permanently and totally disabled as a result of a service-
connected disability; or (4) a veteran who is participating 
in a vocational rehabilitation program; and (b) such 
treatment was rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health;  and 
(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120 (1999).  All three statutory 
requirements have to be met before reimbursement could be 
authorized.  Malone v. Gober, 10 Vet. App. 539, 547 (1997).  

The record shows that service connection has been established 
for history of herniated disc of the lumbar spine assigned a 
20 percent disability evaluation, arthritis of the cervical 
spine with history of herniated disc assigned a 10 percent 
disability evaluation, simple fracture of the ribs assigned a 
noncompensable evaluation, and spontaneous pneumothorax 
assigned a noncompensable evaluation. On June 2, 1996, the 
veteran was admitted to the Sewickley Valley Hospital with an 
acute anterior wall myocardial infarction.  The hospital 
summary indicates that the veteran's VA physician was 
contacted and that the veteran was transferred to the Oakland 
VAMC on June 5, 1996 when a bed became available.  The 
principal diagnosis on the discharge summary was acute 
myocardial wall infarction.  Other diagnoses included 
coronary artery disease, post bypass surgery, hypertension, 
noninsulin dependent diabetes, arthritis of the right 
shoulder, appendectomy, post infarction angina, and left 
ventricular systolic dysfunction.  The discharge summary 
indicates that the veteran was only treated for his heart 
while hospitalized at the private facility. 

At his June 1998 hearing, the veteran testified that his 
friend, the witness, called the ambulance and that transport 
to the Oakland VAMC was requested.  The veteran and the 
witness further testified that the emergency medical 
technicians contacted the Oakland VAMC by telephone and were 
instructed to transport the veteran to the nearest private 
hospital.

The argument has been made that the circumstance of the 
veteran's hospitalization was an emergency and that VA 
facilities were not available.  However, the Board notes that 
consideration of the emergent nature of the circumstances and 
the availability of a VA facility are not undertaken under 
§ 17.120 unless the veteran is found to have satisfied the 
requirements of § 17.120(a).  Here, the veteran is service 
connected for history of herniated disc of the lumbar spine, 
cervical arthritis with history of a herniated disc of the 
cervical spine, fractured ribs, and spontaneous pneumothorax.  
These are his only service-connected disabilities.  During 
the period of hospitalization in question he did not receive 
treatment for these disabilities or for disabilities 
associated with and held to be aggravating such disabilities.  
The veteran does not have a total disability permanent in 
nature resulting from a service-connected disability.  
Therefore, the veteran has not demonstrated that he meets the 
first criterion for payment or reimbursement of medical 
expenses under the provisions of § 17.120(a) in this case. 

As previously noted, all of the criteria must be met.  Thus, 
the claim for payment or reimbursement of expenses in 
association with his private hospitalization from June 2 
through June 5, 1996 is denied.

In regard to whether there had been prior approval, we accept 
that there may have been communication between the EMS 
personnel and the VA and that there was communication between 
the private hospital and the VA.  However, a statement to the 
effect that there is no room at a VA facility is just a 
statement of fact and no more.  A statement that he should be 
diverted to a facility equipped to handle his case does not 
constitute prior approval or approval of treatment rendered.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the advice of a doctor to go to a non-
VA hospital is not the specific type of authorization 
contemplated by the regulations.  Malone v. Gober, 10 Vet. 
App. 539 (1997).   Moreover, the Board notes that law and 
regulations state that the VA may contract with non-VA 
hospitals for hospital case for the treatment of a medical 
emergency which pose a serious threat to the life or health 
of a veteran receiving medical services in a VA facility 
until such a time as the veteran can be safely transferred.  
38 U.S.C.A. § 1703(a)(3) (West 1991).  However, pursuant to 
§ 1703, a veteran must be both eligible for the contracted 
care and pre-authorized.  Here, the veteran was not eligible 
for contracted care because the veteran was not "receiving" 
medical services in a VA facility.  38 U.S.C.A. § 1703(a)(3) 
(West 1991).




ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the veteran's 
hospitalization at Sewickley Valley Hospital, Sewickley, 
Pennsylvania, from June 2 through June 5, 1996, is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

